UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): ¨ Form 10-K ¨ Form 20-F ¨ Form 11-K x Form 10-Q ¨ Form 10-D ¨ Form N-SAR ¨ Form N-CSR For Period Ended: June 30, 2015 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I— REGISTRANT INFORMATION Writ Media Group, Inc. Full Name of Registrant Former Name if Applicable 8200 Wilshire Blvd. Suite 200 Address of Principal Executive Office (Street and Number) Beverly Hills, CA 90211 City, State and Zip Code PART II— RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to 12b-25(b), the following should be completed. (Check box if appropriate.) x (a) The reason described in reasonable detail in Part III of the form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and ¨ (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III— NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report thereof, could not be filed within the prescribed time period. OurQuarterly Report on Form 10-Q could not be filed within the prescribed time period.The Registrant is in the process of preparing and reviewing the financial information and compiling and disseminating the information required to be included in itsForm 10-K for the year endedMarch 31, 2015, as well as the completion of the required review of the Company's financial information, none of which could be completed by the date required without incurring undue hardship and expense. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Eric Mitchell 310 461-3737 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes¨ Nox Form 10-K for the year ended March 31, 2015 (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes¨ No x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 WRIT MEDIA GROUP, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 17, 2015 By: /s/ Eric Mitchell Eric Mitchell President 3
